Citation Nr: 0829549	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO. 06-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
scar, right occipital scalp, residual of shell fragment 
wound, with post-traumatic neuralgia.

2. Entitlement to a rating in excess of 10 percent for 
post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Military Order of the 
Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to June 
1970. He had service in the Republic of Vietnam, where 
his awards and decorations included the Combat Action 
Ribbon and Purple Heart Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by 
the RO.


FINDINGS OF FACT

1. The veteran's right occipital scalp scar, the residual 
of shell fragment wound, with post-traumatic neuralgia is 
manifested by pain on palpation.

2. Other than the right occipital scalp scar, the 
residuals of the veteran's shell fragment wound of the 
head consist, primarily, of subjective complaints of 
headaches.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
a scar, right occipital scalp, residual of shell fragment 
wound, with post-traumatic neuralgia have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.1118, 
Diagnostic Code 7804 (2007).

2. The criteria for a rating in excess of 10 percent for 
post-traumatic headaches have not been approximated. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic 
Code 8045-9304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of entitlement to increased ratings for a 
right occipital scalp scar, the residual of shell 
fragment wound, with post-traumatic neuralgia and for 
post-traumatic headaches. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and, (3) that the claimant is 
expected to provide. Such notice should be provided to a 
claimant before the initial unfavorable agency of 
original jurisdiction (AOJ, in this case the RO) decision 
on a claim. Id.; see, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In January 2008, the United States Court of Appeals for 
Veterans Claims (Court) held that in order to establish 
an increased rating for the veteran's service-connected 
disabilities, the evidence had to show that such 
disabilities had worsened and the manner in which such 
worsening had affected the veteran's employment and daily 
life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Court stated that if the Diagnostic Code under which 
the veteran was rated contained criteria necessary for 
entitlement to a higher disability rating that would not 
be satisfied by the veteran demonstrating a noticeable 
worsening or increase in severity of the disability and 
the effect that worsening has on the veteran's employment 
and daily life (such as a specific measurement or test 
result), VA had to provide at least general notice of 
that requirement to the veteran. Id.

As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, 
the Court stated that the notice must also provide 
examples of the types of medical and lay evidence that 
the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase in 
the disability or exceptional circumstances relating to 
the disability. Id. 

In January 2005, the RO sent the veteran a letter which 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159, as well as the considerations 
later set forth in Vazquez-Flores. That letter informed 
the veteran of the types of evidence needed to establish 
the benefits sought, of what VA would do or had done, and 
of the information and evidence the veteran should 
provide. In particular, the RO made reference to evidence 
from employers and former employers, as well as lay 
persons who had personal knowledge of the manner in which 
the veteran's disability had become worse. Through such 
references, the veteran knew, or should have known, that 
he had to provide evidence of the manner in which his 
worsening disability had affected his employment and 
daily life. The RO also informed the veteran that it was 
his responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency. 

To date, the relevant evidence on file includes, the 
veteran's service medical records; the report of the 
veteran's initial VA examination after service; VA 
records reflecting the veteran's treatment from July 2003 
through September 2006; reports of VA neurologic and 
psychiatric examinations, performed in January 2005 and 
March 2006, respectively; the veteran's records from the 
Social Security Administration; and written submissions 
from the veteran and his representative. 

In his Notice of Disagreement, received in April 2005, 
the veteran suggested that he would like a hearing in 
association with his appeal. However, in later 
communications, such as his substantive appeal (VA Form 
9, received in November 2006), he declined to exercise 
his right to request such a hearing. Accordingly, a 
hearing will not be scheduled.

After reviewing the record, the Board finds that the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims 
of entitlement for increased ratings for a scar, right 
occipital scalp, residual of shell fragment wound, with 
post-traumatic neuralgia and for post-traumatic 
headaches. It appears that all relevant evidence 
identified by the veteran has been obtained and 
associated with the claims folder. The veteran  has not 
identified any outstanding evidence (that has not been 
sought by VA), which could be used to support either of 
his claims. Therefore, further action is unnecessary in 
order to meet VA's statutory duty to assist the veteran 
in the development of those claims. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided). 

Accordingly, it is not prejudicial to the veteran for the 
Board to proceed to a consideration of the merits of the 
appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analyses

The veteran seeks ratings in excess of 10 percent for his 
service-connected post-traumatic headaches and for a 
scar, right occipital scalp, residual of shell fragment 
wound, with post-traumatic neuralgia. He states that 
those disabilities have worsened and notes that he has 
had to have surgery to implant a right occipital nerve 
stimulator. 

After reviewing the record, however, the Board finds that 
the veteran does not meet or more nearly approximate the 
criteria for an increased rating for either post-
traumatic headaches or for a scar, right occipital scalp, 
residual of shell fragment wound, with post-traumatic 
neuralgia. Accordingly, the current 10 percent ratings 
are confirmed and continued.

Disability evaluations are determined by the application 
of VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007). The 
percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1. In the evaluation 
of schedular evaluations, VA may only consider factors as 
enumerated in the rating criteria. See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. 
App. 55 (1994). However, a veteran may experience 
multiple distinct degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Therefore, the following analyses are undertaken with 
consideration of the possibility that different ratings 
may be warranted for different time periods. 

In January 1970, the veteran was admitted to the hospital 
with a shell fragment wound of the right occipital 
frontal surface of the skull. He was alert and in no 
acute distress, and his vital signs were stable. He had 
no focal or localizing neurologic signs, and X-rays of 
his skull were negative. His wound was debrided and 
sutured; and after five days, the wound had healed 
without difficulty. He was found to be asymptomatic, and 
he was discharged from the hospital and returned to full 
duty.

During the remainder of service, the veteran was treated 
on several occasions for complaints of headaches. In May 
1970, the health care provider stated that the veteran's 
headaches were probably not related to his January 1970 
shell fragment wound. Later that month, a consultation 
with the Neurology service showed that the veteran's 
neurologic processes were physiologic. In June 1970, the 
veteran underwent an examination prior to his release 
from active duty. There were no complaints or clinical 
findings of any residuals of his shell fragment wound of 
the head.

In July 1989, VA received the veteran's claim of 
entitlement to service connection for the residuals of 
the shell fragment wound to his head.

During a November 1989 VA examination, the veteran 
complained of severe right occipital headaches which 
impaired his concentration. He stated that approximately 
twice a week, those headaches would become generalized in 
nature. Common analgesics reportedly provided minimal 
relief, and it was noted that the veteran took codeine. 
In addition to headaches, the veteran reported rare 
episodes of dizziness. On examination, there was 
localized tenderness over the right occipital region 
without objective abnormalities of the skin. No 
neurologic abnormalities were detected. However, a CT 
scan showed clearcut evidence of past trauma to the 
brain. The diagnoses included post-traumatic headaches 
and post-traumatic neuralgia.

In June 1990, the RO granted the veteran's claim of 
entitlement to service connection for the residuals of a 
shell fragment wound of the right occipital scalp with 
headaches and assigned a 10 percent evaluation under 
Diagnostic Codes 8045 and 9304. 

In May 1992, following a hearing at the RO, the hearing 
officer confirmed and continued the 10 percent rating in 
effect for the veteran's disability under Diagnostic 
Codes 8045 and 9304. However, he recharacterized that 
disability as post-traumatic headaches, in order to 
comport with the findings on the November 1989 VA 
examination. He also assigned a separate 10 percent 
rating for the shell fragment wound scar on the veteran's 
right occipital scalp, with post-traumatic neuralgia. 
38 C.F.R. § 4.118, Diagnostic Code 7804. 

More recent records, such as those reflecting the 
veteran's treatment by VA in August and November 2004, 
show that the veteran complained of increasing pain in 
the area of the right occipital shrapnel wound which 
radiated into right eye. He also complained of pain and 
muscle spasms in his neck. He was normocephalic, and a 
neurologic examination was nonfocal. There was a small 
depression and adjacent hypertrophied scar at the site of 
his pain. Palpation of the area was, reportedly, quite 
uncomfortable for the veteran. The assessment was an 
occipital nerve injury causing the typical pain 
distribution. Possible alternatives included subcutaneous 
stimulation of the occipital nerves with a spinal 
stimulating electrode or intradural nerve root sections 
of first through third cervical vertebrae on the right. 

In January 2005, the veteran underwent a VA examination 
to determine the extent of the scars and neurologic 
deficits associated with the residuals of his service-
connected shell fragment wound. He reported that his 
headaches had gotten worse and that he had blurred vision 
in the right eye. He stated that he was able to function 
with the headaches but that he usually had to lie down in 
a dark, quiet room. 

On examination, the veteran had a right occipital 
hypertrophied scar measuring 12 mm in diameter which was 
extremely sensitive to palpation. However, it was not 
visible due to hair growth and was, generally, 
asymptomatic. It was not open or bleeding, and a 
neurologic examination was essentially normal. Most 
recently, an MRI in September 2001 and a CT of the head 
in 1998 resulted in unremarkable or normal findings. The 
diagnoses were an occipital nerve injury causing 
symptomatic, migrainous-type headaches and a right 
occipital scar which was painful to palpation.

In May 2005, the veteran underwent surgical placement of 
a right occipital nerve stimulator. In November 2005, it 
was noted that the incisions were well-healed. 

On several occasions from July 2005 to September 2006, 
the veteran's right occipital nerve stimulator required 
readjustment. Each time, the results were  satisfactory. 
Although the veteran continued to take pain medication, 
as needed, for headaches, no focal neurologic 
abnormalities were identified. 

Post-Traumatic Headaches

The veteran's post-traumatic headaches are rated as brain 
disease due to trauma in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045. 

Purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain are rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation a hyphenated diagnostic code 
(e.g. 8045-8207).

Purely subjective complaints, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304. This 10 percent rating will not be 
combined with any other rating for a disability due to 
brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The evidence shows that the veteran has long complained 
of headaches as a residual of his service-connected shell 
fragment wound of the head. Although he takes pain 
medication as needed, the preponderance of the competent 
evidence of record, including the results of the most 
recent MRI and CT, is negative for any focal neurologic 
abnormalities. The examination and treatment reports and 
are negative for any objective findings of chronic, 
identifiable, neurologic pathology such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis. Because 
the residuals of the veteran's shell fragment wounds of 
the head in service are primarily subjective in nature, 
the 10 percent rating is the highest schedular rating 
available for that disability. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045. Accordingly, entitlement to an 
increased schedular rating is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected post-traumatic headaches. 

The threshold factor for extraschedular consideration is 
a finding on part of the RO or the Board that the 
evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate. See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual (Manual 
Rewrite) pt. III, subpart iv, ch. 6, sec. B(5)(c). 
Therefore, initially, there must be a comparison between 
the level of severity and the symptomatology of the 
claimant's disability with the established criteria 
provided in the rating schedule for this disability. 

If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability 
picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required. 
See VAOGCPREC 6-96 (Aug. 16, 1996). However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation 
as "governing norms" (including marked interference 
with employment and frequent periods of hospitalization). 
38 C.F.R. § 3.321(b)(1). If so, then the case must be 
referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
completion of the third step - a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular 
rating.

A further review of the record discloses that the 
manifestations of the veteran's post-traumatic headaches 
are contemplated by the regular schedular standards. 
Moreover, the evidence does not show such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, due solely to the service-
connected post-traumatic headaches. 38 C.F.R. 
§ 3.321(b)(1) (2007). It must be emphasized that the 
disability ratings are not job specific. They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and 
their residual conditions in civilian occupations. 
38 C.F.R. § 4.1. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability. Id. Absent competent evidence to 
the contrary, the Board finds no reason for further 
action under 38 C.F.R. § 3.321(b)(1). 

Right Occipital Scalp Scar with Post-Traumatic Neuralgia

Scars of the head, face, or neck are rated in accordance 
with 38 C.F.R. § 4.118, Diagnostic Code 7800. A 
10 percent rating, where there is one characteristic of 
disfigurement. A 30 percent rating is warranted with 
visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement. 

For the purposes of evaluation under 38 C.F.R. § 4.118, 
the eight characteristics of disfigurement are (1) a scar 
5 inches or more (13 or more centimeters) in length; 
(2) a scar at least one-quarter inch (0.6 centimeters) 
wide at its widest point; (3) a surface contour of the 
scar which is elevated or depressed on palpation; (4) a 
scar adherent to the underlying tissue; (5) a hypo or 
hyperpigmented scar in an area exceeding 6 square inches; 
(6) an abnormal skin texture (irregular, atrophic, shiny, 
scaly, et cetera) in an area exceeding 6 square inches 
(39 square centimeters); (7) underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters); or, (8) indurated and inflexible skin in an 
area exceeding 6 square inches (39 square centimeters). 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1). 
Unretouched color photographs are to be taken into 
consideration. 38 C.F.R. § 4.118, Diagnostic Code 7800. 
Note (3).

Scars may also be rated in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801 - 7805. 

Scars that are deep or that cause limited motion warrant 
a 10 percent rating for an area or areas exceeding 6 
square inches (39 sq. cm.). A 20 percent rating is 
warranted for an area or areas exceeding 12 square inches 
(77 sq.cm.) 38 C.F.R. § 4.118, Diagnostic Code 7801. 

A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2). 

A 10 percent rating is warranted for scars that are 
superficial and that do not cause limited motion, 
provided that they cover an area or areas of 144 square 
inches (929 sq. cm.) or greater; or that they are 
superficial and unstable; or, that they which are painful 
on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804. 

A superficial scar is one not associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 
7802, Note (2); Diagnostic Code 7803, Note (2); 
Diagnostic Code 7804, Note (1). 

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1). 

Other scars are rated base on the limitation of function 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 
7805.

The evidence shows that the veteran's shell fragment 
wound scar of the right occipital region is superficial 
and manifested primarily by pain to palpation. Though 12 
mm in diameter, it is within the veteran's hairline and 
not visible. Moreover, there is no competent evidence of 
palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes, ears, cheeks, or lips). In 
addition, there is no competent evidence of 2 or 
3 characteristics of disfigurement or that the shell 
fragment wound scar of the right occipital region causes 
any limitation of function of an affected part. Absent 
such evidence, the manifestations of that scar do not 
meet or more nearly approximate the criteria for a rating 
in excess of 10 percent. Accordingly, the claim for an 
increased rating the veteran's shell fragment wound scar 
of the right occipital region is also denied. 


ORDER

Entitlement to a rating in excess of 10 percent for post-
traumatic headaches is denied.

Entitlement to a rating in excess of 10 percent for a 
scar, right occipital scalp, residual of shell fragment 
wound, with post-traumatic neuralgia, is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


